                          Case 1:20-cv-05471-CM Document 12 Filed 03/22/21 Page 1 of 2
                          Case 1:20-cv-05471-CM Document 11 Filed 03/19/21 Page 1 of 2




                         FISHMAN MCINTYRE LEVINE SAMANSKY                                                    P.C.
- - - --"TANt-E-Y P:-FtSHMAN1- - -- - - --     - - -- , .    WYORKOFFIC· ~- - - - - -tw-EAGLE-ROCK-.WENUE
          CHRISTOPHER E. McINTYRE > .._                                              EAST HANOVER. NJ 07936
          MITCHELL B LEVINE-                          521 FIFTH A VENUE, l 7th Fl.     Telephone (973) 560-9000
          SCOTT D. SAMANSKY..                             New York, NY 10175              Fax (973) 560-0060
          CASSANDRA A. WILLOCK•
          SCOTT A. GROSSMAN <
                                                            Tel (212)461-7190                          > NJ BAR
          PETER J. MURANO. III*                             Fax (973) 560-0060                         < NY BAR
          KEVIN J DONNELLY •                                                                           ... NJ, NY & CT BARS
          ANN MARIE F. KANE*                                                                           • •NJ & DC BARS
          MARK N. KEDDIS*                                                                              • NJ & NY BARS

            DONALD M. GARSON > Of Counsel                   March 19, 2021                      + Cenified by the Supreme Court
                                                                                                 of NJ as a Civil Trial Attorney

                                                                                                    www.fishmanmcintyre.com


            Via ECF

         Colleen McMahon, U.S.D.J.
         United States District Court
- - - - -Sout em 1str1ct of New Y~o-.rk- - - - - - - - - - - '~ -.----1---1-- - -- - - - - - -- - - - - -
            40 Foley Square
            New York, New York 10007

                    RE:     Rodriquez v. Target Corporation
                            SDNY Case No.: 1:20-cv-05471
                            Our File No.: TARN-156-ML

            Dear Judge McMahon:

                     This firm represents the defendant, Target Corporation, in connection with the above. By this letter,
             the parties respectfully request an adjournment of the original discovery deadlines as set forth in Your Honor's
             Civil Case Management Plan ofNovember 30, 2020 (Docket Entry # 10).

                      The parties have yet to complete depositions. Plaintiff's deposition commenced, and indeed, several
             hours were spent in an attempt to complete the same. However, we were unable to for multiple reasons. First,
             an interpreter was necessary. Second, the deposition being conducted virtually, and many '"technical"
             difficulties ensued, including one or another of the participants being "dropped" from the proceedings at
             various times. The deposition is scheduled to recommence, and hopefully complete, on March 24, 2021 .
             Because we have not completed plaintiff's deposition, a deposition of Target has yet to take place.

                     Prior to plaintiff's deposition, same was delayed by great difficulties by our office in securing
             plaintiff's medical records. Some facilities have shut due to Covid, and others have made the reproduction of
             medical records not a priority.

                    In light of the foregoing, the parties respectfully request a 60 day extension of all existing discovery
             deadlines.
                     ~
                     ~la· 1tffiN5>~onsents o                  st. In addition, this is the first request for any extension.

                          DOCUMENT
                          ELECTRONICALLY FILED
                          DOC #: _ _-=--t~./--
                          DATE FILED: ) f 2-
                           Case 1:20-cv-05471-CM Document 12 Filed 03/22/21 Page 2 of 2
                           Case 1:20-cv-05471-CM Document 11-1 Filed 03/19/21 Page 1 of 1




           UNITED STATES DISTRlCT COURT
           SOUTHERN DISTRICT OF NEW YORK
- - - - - -__                                    __-_ -_-__- _- -_- _- _- -_ -_ _ - -- v--- -civireaseNo::1:2lJ-cv- (71
            - _-__-_-_-_-__-::.-=.-_-__-_-__-_-_--
                  ROGER RODRIGUEZ,

                                                  Plaintiff,
                                  -against-                                             AMENDED CIVL CASE
                                                                                        MANAGEMENT PLAN
                  TARGET CORPORATION,
                                                   Defendant.
                  -------------------------------------------------- X
                          Upon motion of Defendant, Target Corporation, for an extension of certain discovery deadlines as
                  provided for in this Court's Civil Case Management Plan filed November 30, 2020, said Civil Case
                  Management Plan is hereby amended and ordered as follows:
                           1.     Depositions shall be completed by April 30, 2021;
                           2.      Plaintiffs expert disclosure shall be provided by May 4, 2021;
                           3.      Defendant's expert disclosure shall be provided by June 4, 2021;
                           4.      All discovery, including expert discovery, must be completed on or before July 12, 202 l ;
                           5.      A joint pre-trial order in the form prescribed in Judge McMahon's individual rules, together
                   with all other pre-trial submissions required by those rules (not in limine motions) shall be submitted on or
                   before August 12, 2021;
                           6.      This scheduling order may be altered or amended only on a showing of good cause that is
                   not foreseeable at the time this order is entered.
                   Dated: New York, New York
                          March 17, 2021

                            . ~~F-
                        IERAPHAEL,         Q.                            MITCHELL B. L
                   S O & SOBO L.L.P.                                     FISHMAN u rJm,..rm
                   Attorneys for Plaintiff                               SAMANSKY, P.C.
                   One Dolson Avenue                                     Attorneys for Defendant
                   Middletown, New York 10940                            TARGET CORPORATION
                                                                          521 Fifth Avenue, l 'fh Floor
                                                                          NewYork,NewYork 10175
                                                                          212-461-7190
                                                                          Our File No.: TARN-156-ML

                   SO ORDERED:


                   COLLEEN McMahon, U.S.D.J.
                                                                                                                          1
